Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP2018-202948, filed on 10/29/2018.
	
Information Disclosure Statement
The Information Disclosure Statements(s) (IDS) submitted on 10/22/2019 is in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Note: This is neither an objection nor a rejection.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
 (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“unit that inputs” in claim 1.
“unit that acquires” in claim 1.
“unit that receives” in claim 1. Note: the reception unit is recited also in claim 4-5.
“controller that performs control” in claim 1 and similarly in claim 8.
“unit that causes…” in claim 12.
Note: claims 1 and 12-14 recite a storage unit (see specification at para. 0027). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification describes the corresponding structure, material or acts as follows:
The various units and controller can be interpreted as parts of a computer (see specification at para. 0018 & 0019).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the threshold value of claim 1, which is static in claim 1, further being “a value which becomes smaller as a skill level of the user becomes higher” (i.e., dynamic). It is unclear how the threshold value in claim 9 can be static and dynamic (i.e., it is unclear which “a threshold” the various thresholds of claim 9 refer to). It is also unclear if the threshold value in claim 9 is the same as the value in claim 1 or the threshold value in claim 1. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1 and 13-14 fall into at least one of the statutory categories (i.e., machine, process, manufacture). 
Step 2A Prong 1: The identified abstract idea is (claim 13 being representative):
inputting input data to […] acquired in advance through machine learning using learning data;
acquiring output data output from […] through the input;
receiving correction performed by a user for the acquired output data; and
performing control for storing, as relearning data of the learned model, the input data and the output data that reflects the received correction in a storage unit in a case where a value indicating a correction amount acquired by performing the correction for the output data is equal to or greater than a threshold value.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the (i.e., a computer having various parts): an input unit, an acquisition unit, a reception unit and a storage controller (claim 1) and a storage unit (claims 1 and 13-14) and a computer and a non-transitory computer readable medium (CRM) (claim 13). That is, other than reciting these additional elements, the claimed invention amounts to a human following a series of rules or steps to “perform control for storing” relearning data, wherein a value indicates a correction amount equal to or greater than a threshold amount. For example, but for the various parts of the computer, the claims encompass a person analyzing data received at a computer terminal. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element of a computer having various parts that implements the identified abstract idea. The additional element aforementioned is not described by the applicant and is recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that this amounts 
The claims further recite the additional element of a learned model (acquired in advance through machine learning using learning data, i.e., a machine learning model trained using “learning data”). A machine learning model is an algorithm that reasons from externally supplied instances to produce general hypotheses, which then make predictions about future instances (Kotsiantis, pg. 1, introductory quote). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment (i.e., without specifying the training data, training the model and using the trained model, the claims cannot be removed from the abstract idea). Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

Step 2B:
The claims do not include an additional element that is sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer having various parts to perform the method (represented by claim 13) amounts no more than mere instructions to apply the exception using a generic 
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the learned model (i.e., a machine learning model) is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Kotsiantis (2007) and Rabelo et al. (1994) indicate that machine learning models are well-understood, routine, conventional concepts. For example, Kotsiantis (2007) indicates that machine learning models have been used to analyze data sets (see all pages, for example, pg. 9, section 5, para. 1, “Linear discriminant analysis… used in statistics and machine learning to find the linear combination of features which best separate two or more classes of object”) and to produce labeled or unlabeled output called “instances” (see Kotsiantis, pg. 1, section 1, para. 2). Further, the prior art of record indicates that machine learning models are well-understood, routine and conventional mathematical models (see Christiansson US2018/0122509 at Fig. 3, 4A, 4B and 4C, ¶0016 and 0017; see Moturu et al. US2016/0196389 at ¶0055). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible. 

Claims 2-12 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define 
Claim(s) 2-7 and 9-11 merely further describe(s) the abstract idea (e.g. the correction amount, input data, output data, threshold value).
Claim(s) 8 merely further describe(s) the additional element(s) of one of the various parts of the computer (see analysis, supra).
Claim 12 recites causing the learned model to relearn by using the relearning data (i.e., non-specific data). It is unclear if the relearned model is used in a later step. The machine learning model in claim 12 is still considered generally linking (see analysis, supra).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Horiba et al. (US 6,084,981 A; effective filing date 03/18/1996) in view of Osake (US 2020/0218943 A1; effective filing date 10/05/2017).

Re. CLAIM 1, Horiba teaches an information processing apparatus (Abstract teaches an image processing apparatus (computer)) comprising:
an input unit that inputs input data to a […] model acquired in advance through machine learning […] (Fig. 9 teaches inputting input to a neural network (a model acquired in advance through machine learning).);
an acquisition unit that acquires output data output from the […] model through the input using the input unit (Fig. 7, 9 and Col. 2, Ln. 51-56 teach a conversion image 16 output by converting input information on the basis of coupling coefficient, offset, and I/O converting function. See also Fig. 10 & Col. 2, Ln. 45-51, teaching a target pixel is inputted, the image converting process is executed and data corresponding to the target pixel is outputted.);
a reception unit that receives correction […] for the output data acquired by the acquisition unit (Fig. 13 teaches the image conversion processing unit part receives information from a learning unit having a correction amount calculating unit. Fig. 9 teaches correcting weight coefficient and offset on the basis of correction amounts (necessarily received). Fig. 9 also teaches the correction amounts were calculated on the basis of error between output (necessarily acquired) and teach signal. Col. 12, Ln. 15-17 teaches a user supplies a teach image as the teach signal.); and
a storage controller that performs control for storing, as relearning data of the […] model, the input data and the output data that reflects the correction received by the reception unit in a storage unit in a case where a value indicating a correction amount acquired by performing the correction for the output data is equal to or greater than a threshold value (Fig. 7 and Claim 6 teaches a memory controller 19. Col. 6, Ln. 37-54 teaches pixel data which are stored in the frame memory are inputted. Fig. 9 teaches a looping process; input information; and a case (YES) where error is >= permission value leads to a correction amount calculated on the basis of error between output and teach signal results in correct weight coefficient and offset (output data that reflects the correction received). Fig. 4 & Col. 4, Ln. 65 – Col. 5, Ln. 13 teaches table memory; and registers in which the weight coefficients and offset (corrections) have been stored. The Examiner interprets pixel data and corrected data as relearning data.)

Horiba may not explicitly teach correction performed by a user.
However, this would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See In re Venner, 120 USPQ 192. However, the opposite is also true; replacing an automatic activity with prima facie been obvious in view of Horiba. Higgins teaches performing correction of data. See at least Horiba at Fig. 9.
	
Horiba may not explicitly teach a learned model acquired in advance through machine learning using learning data.

Osake teaches 
	a learned model acquired in advance through machine learning using learning data ([0005] teaches providing learning data that can be efficiently learned by a machine learning device (Horiba’s apparatus). [0004] teaches performing learning using provided learning data. [0020] teaches the machine learning device uses a neural network model. The Examiner interprets the neural network model as learned using learning data.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the Image Processing Apparatus of Horiba to perform recognition processing of a medical image by performing learning using input and output as learning data (see Osake at Abstract) and to use this information as part of a Medical Image Processing Device and Machine Learning Device as taught by Osake, with the motivation of reducing the storage capacity of a recording medium 

Re. CLAIM 2, Horiba/Osake teaches the information processing apparatus according to claim 1, wherein the value indicating the correction amount (see claim 1 prior art rejection, “error”) is a sum of an absolute value of a ratio of an added portion and an absolute value of a ratio of a deleted portion to and from the output data through the correction (Horiba Fig. 9 teaches the error is calculated between the output and teach signal. Horiba Fig. 10 step 58 and Col. 8, Ln. 32-43 teaches the difference value (error) is the sum of the absolute value of the difference between the teach signal and the output. In Horiba step 58, the difference value is compared with the permission value. See also Horiba Fig. 4 and Fig. 10 step 57. The Examiner interprets T, O and error as ratios, since 1/1 = 1.)

Re. CLAIM 3, Horiba/Osake teaches the information processing apparatus according to claim 1, wherein the input data is image data indicating a medical image (See Horiba Fig. 7, original image 11. Horiba Col. 4, Ln. 11-17 teaches the original image is supplied, e.g., by an X-ray CT apparatus), and the output data is data indicating a region extracted from the image data (See Horiba Fig. 7, conversion image 15. Horiba Col. 6, Ln. 37-54 teaches input information is obtained by extracting data in a predetermined region including a target pixel 12 on the original image. Horiba Col. 7, Ln. 1-3 teaches outputting pixel data 15 corresponding to the target pixel on the original image.)

Re. CLAIM 4, Horiba/Osake teaches the information processing apparatus according to claim 3, wherein the value indicating the correction amount (“error”, see claim 1 prior art rejection) is a ratio of a sum of an area of an added portion and an area of a deleted portion through the correction performed by the user (See claim 1 prior art rejection. The Examiner interprets correction as performed automatically or manually. Horiba Col. 6, Ln. 55-67 teaches values of pixels (areas) are normalized and inputted to the neural network. Horiba Col. 3, Ln. 4-6 teaches the teach signal is an image. Horiba Fig. 7 teaches image pixels 12, 13 and 15. Horiba Col. 6, Ln. 37-54 teaches input and output information regarding a target pixel (area). See claim 2 prior art rejection. The Examiner interprets the difference value (error) as a ratio and sum of differences for added and deleted portions (output and teach signal pixel areas.))

Re. CLAIM 11, Horiba/Osake teaches the information processing apparatus according to claim 1, wherein the threshold value is […].

Horiba/Osake does not explicitly teach the value is 10%.
However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system (see MPEP §2111.05). The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because the Horiba/Osake teaches a function based on information having data labels (see e.g., Horiba Fig. 9 step 44, Horiba Fig. 10 step 58), substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the function data of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).
	
Re. CLAIM 12, Horiba/Osake teaches the information processing apparatus according to claim 1, further comprising:
a learning unit (Horiba’s apparatus. See also Horiba Fig. 13, “learning unit”) that causes the learned model (see Osake [0005] and [0020]. The Examiner interprets the neural network as learned.) to relearn by using the relearning data stored in the storage unit by the storage controller (see Horiba Fig. 9 & 10. Horiba Col. 9, Ln. 1-9 teaches that in (re)learning mode, until the difference value is smaller than the permission value, the correction is repeated (relearning); and the final correction values are registered (stored). Also, Horiba Col. 5, Ln. 1-13 teaches registers in which correction values have been stored. Horiba Fig. 7, Col. 6, Ln. 37-46 and claim 6 teaches input and output information (e.g., correction values) is inputted (stored) into frame memories by the controller and likewise obtained by extracting the data by the controller.)

Re. CLAIM 13, the subject matter of claim 13 is essentially defined in terms of a method, which is technically corresponding to the system of claim 1. Since claim 13 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Re. CLAIM 14, the subject matter of claim 14 is essentially defined in terms of a manufacture, which is technically corresponding to the system of claim 1. Since claim 14 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Further, Horiba/Osake teaches a non-transitory computer readable medium (See Horiba Fig. 7, frame memories; Horiba Fig. 4 and associated text, registers 24. See also Osake [0019], teaching hardware structure realized by RAM and ROM.)

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Horiba et al. in view of Osake and Yang et al. (US 2018/0260951 A1, filed 02/02/2018).

Re. CLAIM 5, Horiba/Osake teaches the information processing apparatus according to claim 3, wherein the value indicating the correction amount is a ratio of a sum of a […] of an added portion and a […] of a deleted portion through the correction performed by the user received by the reception unit to a […] of the region indicated by the output data (see claims 1, 2 and 4 prior art rejections, especially claim 4 prior art rejection. The Examiner interprets error as a ratio and sum of differences between output and teach signal pixel values. Osake Fig. 1 teaches a device having a reception unit receives learning data including feature (e.g. Horiba’s pixel) values and recognition result (e.g. Horiba’s error). See claim 1 prior art rejection. The Examiner interprets necessary data as received automatically or manually. See Horiba Fig. 10 step 58 & Col. 8, Ln. 37-40 as well as Osake Fig. 3 step 207. The Examiner interprets a predetermined region error value as indicated by Horiba’s received error compared with (to) Osake’s learning result (of a region indicated by the output data).)

Horiba/Osake does not teach of a volume.
Yang teaches 
a volume ([0021] teaches performing a network on an input 3D CT volume including generating multi-channel probability maps / 3D image (volume) of the same size as the input 3D CT volume (i.e., a voxel) that provides probability for each voxel that the voxel is the location of the label associated with that probability map. Fig. 2 teaches inputting received 3D CT volume into the network to predict initial labeled (output) using trained D121N, refining initial labeled (output) using trained RNN, and refining labeled (output) using trained shape-basis deep neural network and outputting final labeled (output). [0021] and Claim 5 teaches loss functions and a total loss function.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the Image Processing Apparatus of Horiba/Osake to compute a value for volumetric image data and to use this information as part of a Deep Image-to-Image Recurrent Network with Shape Basis for automatic .

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Horiba et al. in view of Osake and Bogoni et al. (US 2016/0300026 A1).

Re. CLAIM 6, Horiba/Osake teaches the information processing apparatus according to claim 1, wherein the output data is […] (see claim 1 prior art rejection.)

Horiba/Osake does not teach output data is a sentence of a medical diagnostic report.
Bogoni teaches output data is a sentence of a medical diagnostic report (Fig. 1 teaches report generator. Fig. 2 teaches generating a report to present the results of analysis e.g. determined degree of spondylolisthesis. [0051] teaches displaying the report. The Examiner notes that generating report data in sentence form is non-functional descriptive information.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Bogoni with teaching of Horiba/Osake since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Horiba/Osake or Bogoni. Providing data in a report (as taught by Bogoni) does not change or affect the normal machine learning-related functionality of the Image Processing Apparatus of Horiba/Osake. Outputting results of machine learning on a system would be performed the same way even with the addition .

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Horiba et al. in view of Osake and Zhou et al. (US 2019/0104940 A1).

Re. CLAIM 7, Horiba/Osake teaches the information processing apparatus according to claim 1, wherein the value indicating the correction amount is […] the correction is performed by the user for the output data (see claim 1 prior art rejection, notably Horiba Fig. 8 & 9, teaching performing correction iteration(s). The Examiner interprets correction as performed manually or automatically based on error >= permission value.)

Horiba/Osake does not teach indicating the number of times the correction is performed.
Zhou teaches indicating the number of times the correction is performed ([0070] teaches training the network; and evaluating the total number of iterations performed. See also Fig. 1A, Network Training at step 130 and correct data at step 150.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Zhou with teaching of Horiba/Osake since the combination of references is merely combining prior art elements according to .

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Horiba et al. in view of Osake and Oosawa et al. (US 2008/0243886 A1).

Re. CLAIM 8, Horiba/Osake teaches the information processing apparatus according to claim 1, wherein the storage controller performs the control in a case where the user is a user […] (see claim 1 prior art rejection. Horiba Col. 12, Ln. 5-10 teaches a case with a use situation.) 

Horiba/Osake does not teach a user determined as a reliable user in advance.
Oosawa teaches 
determined as a reliable user in advance (See Fig. 1 terminals 22, 23. [0077] teaches that preliminarily (in advance), the user of the present system (Horiba’s apparatus) is registered (determined as reliable) as a user in the case database management system (storage controller). The specification at para. 0078: “a doctor… and a guest are registered as reliable users”.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Oosawa with teaching of Horiba/Osake since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Horiba/Osake or Oosawa. Providing user registration technology preliminarily (as taught by Oosawa) does not change or affect the normal machine learning-related functionality and results output of the Image Processing Apparatus of Horiba/Osake. Outputting results of machine learning on a system would be performed the same way even with the addition of preliminary user registration. Since the functionalities of the elements in Horiba/Osake and Oosawa do not interfere with each other, the results of the combination would be predictable.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Horiba et al. in view of Osake and Kato (US 2021/0073096 A1; effectively filed 11/17/2017).

Re. CLAIM 9, Horiba/Osake teaches the information processing apparatus according to claim 1, wherein the threshold value is a value […] (Horiba’s permission value)

Horiba/Osake does not teach a value which becomes smaller as a skill level of the user becomes higher.
Kato teaches 
a value which becomes smaller as a skill level of the user becomes higher (See [0045], error back propagation method. [0052] teaches that when it is judged that the proficiency level of the worker is high and the worker’s technical skill is at an advanced level, setting the distance threshold L of the distance between the worker and the robot relatively low can prevent unnecessary deceleration and stoppage of the operation of the robot and thereby increase work efficiency. The Examiner interprets the permission value of Horiba as set to M based on a judged proficiency level, wherein a user of higher proficiency level has a lower permission value M used in the process of Horiba Fig. 9 step 58.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the Image Processing Apparatus of Horiba/Osake to set the threshold based on the judged worker proficiency level and to use this information as part of a Three-Dimensional Space Monitoring Device and Method as taught by Kato, with the motivation of improving the error back propagation method or other machine learning method and improving learning performance and efficiency (see Kato at para. 0045 and 0047).

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Horiba et al. in view of Osake and Linguraru et al. (US 2019/0311805 A1; effectively filed 06/17/2016).

Re. CLAIM 10, Horiba/Osake teaches the information processing apparatus according to claim 1, wherein the threshold value is a value […] (Horiba’s permission value) 

Horiba/Osake does not teach a value determined depending on a treatment plan of a subject.
Linguraru teaches a value 
determined depending on a treatment plan of a subject (Abstract teaches a method (plan) for segmenting an anatomical part as part of computer-aided diagnosis. The Examiner notes that “treatment” is non-functional descriptive information for a plan. Claim 24 teaches a threshold that is (necessarily determined as) a parameter of a function of the anatomical part, the parameter of the function of the anatomical part including a washout half time (part of the plan) of at least one of 20 mins, 30 mins or 40 mins. Claim 25 teaches the anatomical part is a kidney. Specification at para. 0043 describes a treatment plan involving a kidney.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the Image Processing Apparatus of Horiba/Osake to have a threshold based/depending on a method of computer-aided diagnosis interpreted to be used for treatment and to use this information as part of medical anatomy quantification: computer-aided diagnosis tool as taught by Linguraru, with the motivation of improving quantitative image analysis related to surgery (treatment) that aims to provide significant improvement of the renal function (see .	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Letzt et al. (US 11,151,896 B2) for teaching communication system and setting thresholds (see claim 1).
Veidman et al. (US 2020/0372635 A1) for teaching systems and methods for analysis of tissue images and thresholds (see para. 0035).
Igarashi (US 2020/0118265 A1) for teaching medical image processing.
Hayashi et al. (US 2020/0074224 A1) for teaching annotation device and annotation method.
Baggeroer et al. (US 2019/0213285 A1) for teaching information fusion in multi-domain operational environment and thresholds (see para. 0088).
Lisowska et al. (US 2019/0147334 A1) for teaching matching network for medical image analysis.
Ishii et al. (US 2019/0117090 A1) for teaching diagnostic method, method for validation of diagnostic method and treatment method.
Do, Synho (WO 2019/051359 A1) for teaching automated labeling and annotating unstructured medical datasets.
Mansi et al. (US 2018/0366225 A1) for teaching computer-aided triage.
Sorenson et al. (US 2018/0137244 A1) for teaching medical image identification and interpretation.
Kluckner et al. (US 2018/0032841 A1) for teaching medical scanner optimizing clinical protocols and image acquisition.
Walker et al. (US 2004/0122706 A1) for teaching patient data acquisition.
Sabkzinski et al. (RU 2,529,381 C2) for teaching formation of improved image model.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173. The examiner can normally be reached 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.M.W./Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626